 Case 1:19-cv-00957-MN Document 19 Filed 04/29/20 Page 1 of 9 PageID #: 177



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 ROBERT SAUNDERS,                            )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )    C.A. No. 19-957 (MN)
                                             )
 LT. GOV. BETHANY A. HALL-LONG, et           )
 al.,                                        )
                 Defendants.                 )

                                    MEMORANDUM OPINION



Robert Saunders, James T. Vaughn Correctional Center, Smyrna, Delaware, Pro Se Plaintiff.




April 29, 2020
Wilmington, Delaware
     Case 1:19-cv-00957-MN Document 19 Filed 04/29/20 Page 2 of 9 PageID #: 178



NOREIKA, U.S. District Judge:

I.       INTRODUCTION

         Plaintiff Robert Saunders (“Plaintiff”), an inmate at the James T. Vaughn Correctional

Center in Smyrna, Delaware, filed this action pursuant to 42 U.S.C. § 1983. (D.I. 1). He appears

pro se and has paid the filing fee. The Court dismissed the original complaint, gave Plaintiff leave

to amend, and denied his motion to change venue, his request for counsel, and his motion to

expedite. (D.I. 11, 12). Plaintiff filed an Amended Complaint and renewed his request for counsel

and his motion to change venue. (D.I. 14, 16, 17, 18). The Court proceeds to review and screen

the Amended Complaint pursuant to 28 U.S.C. § 1915A(a). 1

II.      BACKGROUND

         Through the years, Plaintiff, who is now 80, has repeatedly sought release from prison. His

history of seeking release is fully set forth in the Court’s October 4, 2019 Memorandum. (See

D.I. 11 at II. Background at 2-3). The Amended Complaint, in raising an equal protection claim,

“challenges the Board of Pardons regular discriminatory practices in hearing cases for

commutation and the utilization of racial overtone[s] in deciding blacks serving life without parole

sentences.” (D.I. 16 ¶¶ 11, 24). The Amended Complaint also raises due process claims and

alleges that the Board of Pardons violates its established procedures. (Id. ¶¶ 13, 24).

         In addition to the original Defendants, the Amended Complaint adds as a defendant the

deputy legal advisor to the Governor of the State of Delaware. (Id. at 2). The Amended Complaint




1
         Section 1915A(b)(1) is applicable to all prisoner lawsuits regardless of whether the litigant
         paid the fee all at once or in installments. Stringer v. Bureau of Prisons, Federal Agency,
         145 F. App’x 751, 752 (3d Cir. 2005).


                                                  1
    Case 1:19-cv-00957-MN Document 19 Filed 04/29/20 Page 3 of 9 PageID #: 179



also adds a claim against Defendant Bethany Hall-Long (“Hall-Long”), President of the Board of

Pardons in her individual capacity. (Id. ¶ 5). 2

        A comparison of the original complaint with the Amended Complaint reveals that most of

its allegations are identical. (Compare D.I. 1 to D.I. 16). New allegations refer to commutation

grants to white inmates, commutation denials to black inmates most of whose individual crimes

occurred more than 30 years ago, and disparities in sentencing between black and white inmates

to support Plaintiff’s equal protection claim. (D.I. 16 ¶¶ 14-15). In addition, the Amended

Complaint now alleges that when Plaintiff was found suitable for commutation in 2011 and 2014,

he received correspondence from the Governor each time denying commutation “due to totality of

circumstances”, and that it remains unclear what the Governor’s legal advisors meant, such that

an applicant, like Plaintiff, cannot prepare for an additional hearing when the “real reason” for the

previous denial is unknown. (Id. at 5).

        Attached as an exhibit to the Amended Complaint is a March 1, 2018 letter from the Board

of Pardons that advised Plaintiff it had unanimously decided to deny his application for a

commutation. (D.I. 16-2 at 15). The letter refers to Plaintiff’s crimes, states that it appears Plaintiff

was not fully accepting of responsibility for his actions and is lacking in remorse given that he

continues to attempt to justify the offense, and notes that Plaintiff has a history of a prior early

release from prison that resulted in continued criminal behavior and other arrests/conviction in

other states as well as a federal conviction. (Id.). Plaintiff alleges that the Board acted illegally

when it attempted to justify its denial based upon Plaintiff’s sentence and refers to corrections he

received to his sentence. (D.I. 16 at 5). Plaintiff alleges that the Board also ignored that he was




2
        The original complaint sued Hall-Long in her official capacity, but that claim was
        dismissed.


                                                   2
    Case 1:19-cv-00957-MN Document 19 Filed 04/29/20 Page 4 of 9 PageID #: 180



offered a plea, that prior to his act of violence he had never been involved in a violent act, and that

comments that he was involved in a burglary ring were unfounded. (Id.). Plaintiff also alleges

that the Board ignored his massive community support and his numerous medical problems. (Id.

at 7). Plaintiff alleges that he has always expressed remorse to the family of the victim and his

family and that he has made major impacts in bringing positive changes in corrections while

incarcerated. (Id. at 8). Finally, Plaintiff alleges that the Board denied him a physical presence at

the hearing in violation of its established procedures, and that the hearing transcript does not reflect

the actual events. (Id. at 3, 8).

        Plaintiff seeks declaratory and injunctive relief (including the adoption of administrative

procedures 3 in the commutation process and an immediate rehearing) as well as actual,

consequential, and punitive damages.

III.    LEGAL STANDARDS

        A federal court may properly dismiss an action sua sponte under the screening provisions

of 28 U.S.C. § 1915A(b) if “the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.”

Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see 28 U.S.C. § 1915A (actions in which

prisoner seeks redress from a governmental defendant). A complaint is not automatically frivolous

because it fails to state a claim. See Dooley v. Wetzel, __ F.3d. __, No. 19-1684, 2020 WL

1982194, at *4 (3d Cir. Apr. 27, 2020) (quoting Neitzke v. Williams, 490 U.S. 319, 331 (1989));




3
        The Rules of the Board of Pardons were adopted on July 8, 1897, and have been amended
        over the years. The most recent amendment became effective April 3, 2009 with the Rules
        re-adopted on the same date. The Rules of the Board of Pardons, the Delaware
        Constitution, and Chapter 43 of the Delaware Code set forth the mechanism and process
        for an application of commutation. See Del. Const. art. VII, §§ 1, 2; 11 Del. C. §§ 4301,
        4302, 4361-4364; https://pardons.delaware.gov/rules/ (last visited April 28, 2020).


                                                   3
  Case 1:19-cv-00957-MN Document 19 Filed 04/29/20 Page 5 of 9 PageID #: 181



see also Grayson v. Mayview State Hosp., 293 F.3d 103, 112 (3d Cir. 2002). “Rather, a claim is

frivolous only where it depends ‘on an “indisputably meritless legal theory” or a “clearly baseless”

or “fantastic or delusional” factual scenario.’” Dooley v. Wetzel, 2020 WL 1982194, at *4 (quoting

Mitchell v. Horn, 318 F.3d 523, 530 (2003) and Neitzke, 490 U.S. at 327-28).

       To survive sua sponte screening for failure to state a claim, the complaint must allege

“sufficient factual matter” to show that the claim is facially plausible. Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009). “‘A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.’” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir.

2014) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “[A] pleading that offers ‘labels or

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal,

556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

IV.    DISCUSSION

       It is well settled that an inmate has no constitutional or inherent right to the commutation

of his sentence. See Ohio Adult Parole Auth. v. Woodard, 523 U.S. 272, 280 (1998); Connecticut

Bd. of Pardons v. Dumschat, 452 U.S. 458, 464 (1981). Plaintiff’s Amended Complaint did not

cure his pleading defects and his due process and equal protection claims depend upon

“indisputably meritless legal theories” and are “clearly baseless.”

       A.      Due Process

       Article VII of the Delaware Constitution of 1897 vests the Governor, upon
       recommendation of the Board of Pardons, with sole power to grant reprieves,
       commutations of sentence, and pardons. The Board “recommends to the Governor
       whether he should pardon the applicant unconditionally, conditionally, or not at




                                                 4
    Case 1:19-cv-00957-MN Document 19 Filed 04/29/20 Page 6 of 9 PageID #: 182



        all.” . . . The Board must hold “an open hearing at which any victim of the crime(s)
        for which the petitioner seeks a pardon has the opportunity to testify.” 4

See State v. Culp, 152 A.3d 141, 147 (Del. 2016) (internal citations omitted).

        The Board of Pardons has the constitutional authority to make recommendations to the

Governor for denial or recommendation of commutation. See https://pardons.delaware.gov (last

visited Apr. 28, 2020). While “the Governor cannot grant a pardon or commutation in the absence

of a recommendation from the Board,” the Governor “is not bound to accept the recommendation

of the Board” and, instead, “exercises an independent judgment in all cases.” Id. This means that

“[t]he recommendation issued by the Board of Pardons is not binding on the Governor and nothing

in the Delaware Constitution or Code restricts the discretion of either the Board or the Governor.”

Saunders v. Markell, C.A. 11-1078-GMS, 2013 WL 663407, at *2-3 (D. Del. Feb. 21, 2013) (citing

State v. Sullivan, 740 A.2d 506 (Del. Super. Ct. 1999)).

        At most, only minimal due process protections apply to commutation procedures. See

Woodard, 523 U.S. at 289 (O’Connor, J., concurring) (explaining that “[a]lthough it is true that

‘pardon and commutation decisions have not traditionally been the business of courts,’ and that

the decision whether to grant clemency is entrusted to the Governor under [state law] . . . some

minimal procedural safeguards apply to clemency proceedings.”); see also PA Prison Soc. v.

Cortes, 622 F.3d 215, 243 (3d Cir. 2010). When the commutation statute at issue does not impose

standards constraining the discretion of the Governor as to when commutation must be granted,

the statute does not create a constitutional right or entitlement sufficient to invoke the due process



4
        The Amended Complaint alleges that Plaintiff was not allowed to be physically present
        before the Board in violation of established Board procedures. (D.I. 16 ¶ 13). Board of
        Pardons Rule 6 provides that the “Board will hear such individuals and receive such
        material in support or in opposition to an application it considers desirable to discharge its
        functions to hold a full hearing,” but does not require the presence of the commutation
        applicant. See Rules of the Board of Pardons Re-Adopted April 3, 2009 at Rule 6.


                                                  5
    Case 1:19-cv-00957-MN Document 19 Filed 04/29/20 Page 7 of 9 PageID #: 183



clause. See Dumschat, 452 U.S. 458, 466–67 (1981). Rather, the “power to grant or deny

commutations [ ] rests solely with the executive branch which may ‘deny the requested relief for

any constitutionally permissible reason or for no reason at all.’” PA Prison Soc., 622 F.3d at 244

(citing Dumschat, 452 U.S. at 467).

        The Court notes that in a 2013 case filed by Plaintiff seeking relief under 28 U.S.C. § 2254,

this Court reviewed and analyzed the Delaware pardon process, the Delaware Constitution, and

the rights and powers of the Governor of the State of Delaware and The Board of Pardons. 5

Saunders v. Markell, 2013 WL 663407. In doing so, it concluded that “the Delaware Constitution

does not create any right or entitlement sufficient to invoke the protections of the due process

clause.” Id. at *3. In light of the foregoing, Plaintiff’s due process claim necessarily fails.

Moreover, even if the protections of the Due Process Clause were applicable, as alleged, Plaintiff

was neither denied access to Delaware’s commutation process nor arbitrarily denied commutation

(see March 1, 2018 Board of Pardons letter at D.I. 16-2 setting forth reasons for no support for a

commutation of Plaintiff’s sentence.). Accordingly, the due process claim will be dismissed as

frivolous.

        B.     Equal Protection Claim

        The Court dismissed the equal protection claim raised in the original complaint. The

Court’s analysis and reasoning for dismissing the original equal protection claim are equally

applicable to the amended equal protection claim, and the Court sees no need to reiterate its entire

analysis. (See D.I. 11 at 8-10).




5
        The United States Court of Appeals for the Third Circuit denied Plaintiff’s application for
        a certificate of appealability as well as his petition for rehearing en banc. See Saunders v.
        Markell, No. 13-1950 (3d Cir. 2013).


                                                 6
 Case 1:19-cv-00957-MN Document 19 Filed 04/29/20 Page 8 of 9 PageID #: 184



       To raise a valid equal protection claim under 42 U.S.C. § 1983, “a plaintiff must prove the

existence of purposeful discrimination, and demonstrate that he was treated differently from

individuals similarly situated.” Bierley v. Grolumond, 174 F. App’x 673, 676 (3d Cir. 2006).

Similar to the original complaint, the Amended Complaint alleges in a conclusory manner that

Defendants engaged in intentional or purposeful discrimination. And, like the original complaint,

the Amended Complaint refers to numerous non-racial factors relied upon by the Board in not

recommending commutation.

       Finally, the additional allegations that black inmates were denied commutation despite

years having passed since an offense was committed do not translate into allegations that those

inmates and Plaintiff are similarly situated. Commutation recommendations require the Board of

Pardons to look at the individual circumstances of the prisoner and his crimes. See e.g., Delaware

Board of Pardons Commutation Checklist and Application for Commutation.                        See

https://pardons.delaware.gov/wp-content/uploads/sites/42/2019/07/Commutation_Application_

pack_2019_v7a.pdf (last visited Apr. 28, 2020); see also Houtz v. Deland, 718 F. Supp. 1497,

1501 (D. Utah 1989); Berryman v. Sampson, No. 10-12169, 2011 WL 6641126 (E.D. Mich.

Dec. 21, 2011). Each inmate in applying for commutation brings a different set of circumstances

(i.e., history, crimes, and rehabilitative progress while in prison) to the commutation process.

Because each inmate brings different circumstances which includes the crimes committed,

Plaintiff cannot show that he is similarly situated to any other prisoner for purposes of

commutation as a matter of law. Accordingly, the equal protection claim will be dismissed.

       Plaintiff was provided an opportunity to amend to cure his pleading defects, yet he failed

to do so. In light of the foregoing, the Court finds that granting him another opportunity to amend

his complaint would be futile. Jones v. Camden City Bd. of Educ., 499 F. App’x 127, 129 (3d Cir.




                                                7
 Case 1:19-cv-00957-MN Document 19 Filed 04/29/20 Page 9 of 9 PageID #: 185



2012) (citing Grayson v. Mayview State Hosp., 293 F.3d at 108 and Foman v. Davis, 371 U.S. 178,

182 (1962).

V.     CONCLUSION

       For the above reasons, the Court will: (1) dismiss the Amended Complaint as frivolous

pursuant 28 U.S.C. § 1915A(b)(1); and (2) deny as moot Plaintiff’s renewed requests for counsel

and renewed motion for change of venue (D.I. 14, 17, 18). The Court finds amendment futile.

       An appropriate Order will be entered.




                                               8
